Stephens, J.
1. Upon the trial of a ease to recover for personal injuries received by the, plaintiff as a result of a collision of two automobiles, in one of which the plaintiff was riding as the guest of the person operating it, where' there was evidence that while the automobile in which the plaintiff was riding was crossing an intersecting street, the defendant’s automobile was approaching along the intersecting street at a “rapid rate of speed” and was being operated at a speed of 35 miles an hour, in violation of an applicable ordinance of the city, which limits the speed within the city limits to 25 miles per hour and at intersections of streets to fifteen miles per hour, that the defendant, while operating his automobile in approaching the intersection of the street, was looking to the right and did not see the automobile in which the plaintiff was riding, and, notwithstanding the driver of the automobile in which the plaintiff was riding was negligent in undertaking to cross in front of the approaching automobile of the defendant, after having observed its approach when it was at a distance of about 119 steps, the jury were authorized to find that the negligence of the defendant was a proximately contributing cause of the plaintiff’s injuries, and that the negligence of the person operating the automobile in which the plaintiff was riding was not the sole proximate cause of the injuries. Brown v. Savannah Electric & Power Co., 46 Ga. App. 393 (3 b) (167 S. E. 773).
2. The evidence authorized the inference that the plaintiff, as a result of the collision between the two automobiles, sustained severe and painful personal injuries.
3. The evidence authorized the verdict for the plaintiff, and the court did not err in overruling the defendant’s motion for a new trial, which was based on the general grounds only.

Judgment affirmed.


Jenkins, P. J., and Sutton, J., concur.